UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 16,2010 REMEDENT, INC. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation) 001-15975 (Commission File Number) 86-0837251 (IRS Employer Identification No.) Xavier de Cocklaan 42, 9831, Deurle, Belgium (Address of Principal Executive Offices) N/A (Zip Code) 011-329-321-70-80 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition. On August 16, 2010, the Company issued a press release reporting its financial results for the quarter ended June 30, 2010, and announcing a conference call to discuss the results on Wednesday,August18, 2010. A copy of the press release is attached hereto as Exhibit 99.1 andincorporated herein by reference. Section7 – Regulation FD Item 7.01.Regulation FD Disclosure On August 16, 2010, the Company issued a press release reportingitsfinancial results for the quarter ended June 30, 2010, and announcingconference call to discuss the financial results on Wednesday, August 18,2010, at 11:00 a.m. Eastern time (8:00 a.m. Pacific time). A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Exhibit Description Press Release dated August 16, 2010 The information set forth under Items 2.02 and 7.01 of this Form 8-K and Exhibit 99.1attached hereto are furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, and shall not be deemed incorporated by reference in any filing with the Securities and Exchange Commission under the Securities Exchange Act of 1934 or the Securities Act of 1933, whether made before or after the date hereof and irrespective of any general incorporation by reference language in any filing. Portions of this report constitute “forward-looking statements” defined by federal law.Although the Company believes any such statements are based on reasonable assumptions, there is no assurance that the actual outcomes will not be materially different. Any such statements are made in reliance on the “safe harbor” protections provided under the Private Securities Litigation Reform Act of 1995. Additional information about issues that could lead to material changes in the Company’s performance is contained in the Company’s filings with the Securities and Exchange Commission and may be accessed at www.sec.gov. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REMEDENT, INC., a Nevada corporation Dated:August 16, 2010By:/s/ Stephen Ross Stephen Ross Chief Financial Officer 3
